





Exhibit 10.1




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT.




RIVAL TECHNOLOGIES, INC.

SENIOR SECURED CONVERTIBLE NOTE




 

Issuance Date: December 9, 2009

Original Principal Amount: U.S. $659,441.62




FOR VALUE RECEIVED, RIVAL TECHNOLOGIES, INC., a Nevada corporation (the
“Maker”), hereby promises to pay to the order of EPSOM INVESTMENT SERVICES NV, a
Nevis corporation (the “Payee”) the amount set out above as the Original
Principal Amount (as may be reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due upon the Maturity
Date (as defined below) on any acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at a rate per annum equal to the Interest Rate (as
defined below), from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable on the Maturity Date, or by
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  Certain capitalized terms used herein are defined in
Paragraph 28.

The Note hereby secured is given in renewal and extension of the sum of
$659,441.62 left owing and unpaid by the Maker upon that certain promissory note
in the original principal sum of $500,000.00 dated August 1, 2007, executed by
the Maker and payable to order of the Payee, and that certain promissory note in
the original principal sum of $100,000.00 dated June 30, 2009, executed by the
Maker and payable to order of the Payee.

1.

Payments of Principal; Maturity.  On demand (the “Maturity Date”), the Maker
shall pay to the Payee an amount equal to the Principal and the accrued
Interest.  The Maturity Date may be extended at the option of the Payee.

2.

Interest; Interest Rate.  Interest on this Note shall accrue at the rate of 10
percent per annum, commencing on the Issuance Date and shall be computed on the
basis of a 360-day year and actual days elapsed, unless the maximum legal
interest rate would thereby be exceeded, in which event, to the extent necessary
to avoid exceeding such maximum rate, interest shall be computed on the basis of
the actual number of days elapsed in the applicable calendar year in which it
accrued.  It is the intention of the Maker and the Payee to conform strictly to
applicable usury laws.  It is therefore agreed that (a) the aggregate of all
Interest and other charges constituting Interest under applicable law and
contracted for, chargeable or receivable under this Note or otherwise in
connection with this loan transaction, shall never exceed the maximum amount of
Interest, nor produce a rate in excess of the maximum contract rate of Interest
the Payee may charge the Maker under applicable law and in regard to which the
Maker may not successfully assert the claim or defense of usury, and (b) if any
excess Interest is provided for, it shall be deemed a mistake and the same shall
be refunded to the Maker or credited on the unpaid Principal balance hereof and
this Note shall be automatically deemed reformed so as to permit only the
collection of the maximum legal contract rate and amount of Interest.

3.

Conversion of this Note.  This Note shall be convertible into shares of common
stock of the Maker, no par value per share (the “Common Stock”), on the terms
and conditions set forth in this Paragraph 3.

(a)

Conversion Right.  Subject to the provisions of Paragraph 3(d), at any time or
times on or after the Issuance Date, the Payee shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Paragraph
3(c), at the Conversion Rate (as defined below).  The Maker shall not issue any
fraction of a share of Common Stock upon any conversion.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Maker











--------------------------------------------------------------------------------







shall round such fraction of a share of Common Stock up to the nearest whole
share.  The Maker shall pay any and all transfer, stamp and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.

(b)

Conversion Rate.  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Paragraph 3(a) shall be determined by
dividing (x) the Conversion Amount by (y) the Conversion Price then in effect
(the “Conversion Rate”).

(i)

“Conversion Amount” means the portion of the Principal to be converted, redeemed
or otherwise with respect to which this determination is being made.

(ii)

“Conversion Price” means the Closing Sale Price of the Common Stock on the last
Trading Day prior to the date the Payee provides the Maker with notice of
conversion.

(c)

Mechanics of Conversion.

(i)

Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Payee shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion (the
“Conversion Notice”) to the Maker, and (B) if required by Paragraph 3(c)(iv),
surrender this Note to a nationally recognized overnight delivery service for
delivery to the Maker (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction).  On or before the next
Trading Day following the date of receipt of a Conversion Notice, the Maker
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Payee and the Transfer Agent.  On or before the second (2 nd) Trading Day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Maker shall (1) (X) provided that the Transfer Agent is
participating in the Fast Automated Securities Transfer Program of DTC credit
such aggregate number of shares of Common Stock to which the Payee shall be
entitled to the Payee’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Payee or its designee, for the number of shares of
Common Stock to which the Payee shall be entitled, and (2) pay to the Payee in
cash an amount equal to the accrued and unpaid Interest on the Conversion Amount
up to and including the Conversion Date.  If this Note is physically surrendered
for conversion as required by Paragraph 3(c)(iv) and the outstanding Principal
of this Note is greater than the Principal portion of the Conversion Amount
being converted, then the Maker shall as soon as practicable and in no event
later than three Business Days after receipt of this Note and at its own
expense, issue and deliver to the Payee a new Note (in accordance with Paragraph
18(d)) representing the outstanding Principal not converted.  The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

(ii)

Maker’s Failure to Timely Convert.  If within three Trading Days after the
Maker’s receipt of the facsimile copy of a Conversion Notice the Maker shall
fail to issue and deliver a certificate to the Payee or credit the Payee’s
balance account with DTC for the number of shares of Common Stock to which the
Payee is entitled upon the Payee’s conversion of any Conversion Amount (a
“Conversion Failure”), and if on or after such Trading Day, the Payee purchases
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Payee of Common Stock issuable upon such
conversion that the Payee anticipated receiving from the Maker (a “Buy-In”),
then the Maker shall, within three Business Days after the Payee’s request and
in the Payee’s sole discretion, either (A) pay cash to the Payee in an amount
equal to the Payee’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Maker’s obligation to deliver
such certificate (and to issue Common Stock) shall terminate, or (B) promptly
honor its obligation to deliver to the Payee a certificate or certificates
representing Common Stock and pay cash to the Payee in an amount equal to the
excess (if any) of the Buy-In Price over the product of (1) such number of
shares of Common Stock, times (2) the Closing Bid Price on the Conversion Date.

(d)

Registration; Book-Entry.  The Maker shall maintain a register (the “Register”)
for the recordation of the name and addressee of the Payee and the principal
amount of the Note held by the Payee (the “Registered





2







--------------------------------------------------------------------------------







Note”).  The entries in the Register shall be conclusive and binding for all
purposes absent manifest error.  The Maker and the Payee shall treat each Person
whose name is recorded in the Register as the owner of a Note for all purposes,
including, without limitation, the right to receive payments of Principal and
Interest hereunder, notwithstanding notice to the contrary.  A Registered Note
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register.  Upon its receipt of a request to assign or
sell all or part of any Registered Note by the Payee, the Maker shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate principal amount as the principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Paragraph 17.  Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Payee shall not be required to physically surrender this Note to the
Maker unless (A) the full Conversion Amount represented by this Note is being
converted, or (B) the Payee has provided the Maker with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note.  The Payee and the Maker shall maintain
records showing the Principal and Interest and the dates of any conversions or
shall use such other method, reasonably satisfactory to the Payee and the Maker,
so as not to require physical surrender of this Note upon conversion.

(e)

Legends.  The Payee understands that the certificates or other instruments
representing the Note and, until such time as the resale of the Conversion
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY.

The legend set forth above shall be removed and the Maker shall issue a
certificate without such legend to the holder of the securities upon which it is
stamped, or issue to such holder by electronic delivery at the applicable
balance account at DTC, unless otherwise required by state securities laws, if:
(i) such securities are registered for resale under the Securities Act of 1933,
as amended (the “Securities Act”), (ii) in connection with a sale, assignment or
other transfer, such holder provides the Maker with an opinion of counsel, in a
form reasonably acceptable to the Maker, to the effect that such sale,
assignment or transfer of the securities may be made without registration under
the applicable requirements of the Securities Act, or (iii) such holder provides
the Maker with reasonable assurance that the securities can be sold, assigned or
transferred pursuant to Rule 144, promulgated pursuant to the Securities Act.

4.

Events of Default.  Each of the following events shall constitute an “Event of
Default:”

(a)

The suspension from trading or failure of the Common Stock to be listed on the
Principal Market or on an Eligible Market for a period of five consecutive
Trading Days or for more than an aggregate of 10 Trading Days in any 365-day
period;

(b)

The Maker’s (i) failure to cure a Conversion Failure by delivery of the required
number of shares of Common Stock within 10 Business Days after the applicable
Conversion Date, or (ii) written notice to the Payee, including by way of public
announcement or through any of its authorized agents, at any time, of its
intention not to comply with a request for conversion of the Note into shares of
Common Stock that is tendered in accordance with the provisions of this Note;

(c)

At any time following the tenth consecutive Business Day that the Payee’s
Authorized Share Allocation is less than the number of shares of Common Stock
that the Payee would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Paragraph 3(d) or otherwise);





3







--------------------------------------------------------------------------------







(d)

The Maker’s failure to pay to the Payee any amount of Principal or Interest, or
other amounts when and as due under this Note, or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Payee is a party;

(e)

The Maker or any of its Subsidiaries, pursuant to or within the meaning of Title
11, U.S. Code, or any similar federal, foreign or state law for the relief of
debtors (collectively, “Bankruptcy Law”), (i) commences a voluntary case, (ii)
consents to the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a receiver, trustee, assignee, liquidator
or similar official (a “Custodian”), (iv) makes a general assignment for the
benefit of its creditors, or (v) admits in writing that it is generally unable
to pay its debts as they become due;

(f)

A court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (i) is for relief against the Maker or any of its Subsidiaries in an
involuntary case, (ii) appoints a Custodian of the Maker or any of its
Subsidiaries, or (iii) orders the liquidation of the Maker or any of its
Subsidiaries;

(g)

A final judgment or judgments for the payment of money aggregating in excess of
$10,000 are rendered against the Maker or any of its Subsidiaries and which
judgments are not, within 60 days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; provided, however, that any judgment which is covered by insurance
or an indemnity from a credit worthy party shall not be included in calculating
the $10,000 amount set forth above so long as the Maker provides the Payee a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Payee) to the effect that such
judgment is covered by insurance or an indemnity and the Maker will receive the
proceeds of such insurance or indemnity within 30 days of the issuance of such
judgment;

(h)

The Maker breaches any representation, warranty, covenant or other term or
condition of the Security Agreement or this Note, except, in the case of a
breach of a covenant which is curable and cured within 10 Business Days;

(i)

Any breach or failure in any respect to comply with (i) Paragraph 15 of this
Note, or (ii) any of the Potential Partner Conditions;

(j)

To the knowledge of the Maker, the SEC commencing either a formal or informal
investigation of the Maker and/or its Subsidiaries, which has not been concluded
in the Maker’s favor within 120 days;

(k)

The inability of the Common Stock to be transferred with DTC through the Deposit
Withdrawal Agent Commission system; or

(l)

The Security Agreement shall for any reason fail or cease to create a valid and
perfected and, except to the extent permitted by the terms thereof, first
priority lien in favor of the Payee on any Collateral (as defined in the
Security Agreement) purported to be covered thereby.

5.

Rights Upon Fundamental Transaction and Change of Control.

(a)

Assumption.  The Maker shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Maker under this Note and the other Transaction Documents in
accordance with the provisions of this Paragraph 5(a) pursuant to written
agreements in form and substance satisfactory to the Payee and approved by the
Payee prior to such Fundamental Transaction, including agreements to deliver to
the Payee in exchange for this Note a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Note, including, without limitation, having a principal amount and interest rate
equal to the Principal and the Interest rates of this Note, having similar
conversion rights, and having similar ranking to this Note, and satisfactory to
the Payee, and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market.  Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Maker” shall refer instead to the Successor Entity),
and may exercise every right and power of the





4







--------------------------------------------------------------------------------







Maker and shall assume all of the obligations of the Maker under this Note with
the same effect as if the Successor Entity had been named as the Maker herein.
 Upon consummation of the Fundamental Transaction, the Successor Entity shall
deliver to the Payee confirmation that there shall be issued upon conversion or
payment of this Note at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property) issuable upon the conversion of this Note prior to
such Fundamental Transaction, such shares of publicly traded common stock (or
their equivalent) of the Successor Entity, as adjusted in accordance with the
provisions of this Note.  The provisions of this Paragraph shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note.

(b)

Change of Control Redemption Right.  No sooner than 15 days nor later than 10
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Maker shall deliver written
notice thereof via facsimile and overnight courier to the Payee (a “Change of
Control Notice”).  At any time during the period beginning after the Payee’s
receipt of a Change of Control Notice and ending 10 Trading Days after the
consummation of such Change of Control, the Payee may require the Maker to
redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Maker, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Payee is electing to
be redeemed.  The portion of this Note subject to redemption pursuant to this
Paragraph 5 shall be redeemed by the Maker in cash at the a price equal to the
greater of (i) the product of the Change of Control Premium and the product of
(x) the sum of the Conversion Amount being redeemed and any accrued and unpaid
Interest with respect to such Conversion Amount and (y) the quotient determined
by dividing (A) the Closing Sale Price of the Common Stock immediately following
the public announcement of such proposed Change of Control by (B) the Conversion
Price and (ii) 150% of the sum of the Conversion Amount being redeemed and any
accrued and unpaid Interest with respect to such Conversion Amount subject to
such Change of Control Redemption (the “Change of Control Redemption Price”).
 Redemptions required by this Paragraph 5 shall be made in accordance with the
provisions of Paragraph 15 and shall have priority to payments to shareholders
in connection with a Change of Control.  To the extent redemptions required by
this Paragraph 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Maker, such redemptions shall
be deemed to be voluntary prepayments.  Notwithstanding anything to the contrary
in this Paragraph 5, until the Change of Control Redemption Price (together with
any interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Paragraph 5(c) may be converted, in whole or in part, by
the Payee into shares of Common Stock, or in the event the Conversion Date is
after the consummation of the Change of Control, shares of publicly traded
common stock (or their equivalent) of the Successor Entity pursuant to Paragraph
3.  The parties hereto agree that in the event of the Maker’s redemption of any
portion of this Note under this Paragraph 5(b), the Payee’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Payee.  Accordingly, any redemption
premium due under this Paragraph 5(b) is intended by the parties to be, and
shall be deemed, a reasonable estimate of the Payee’s actual loss of its
investment opportunity and not as a penalty.

6.

Rights Upon Issuance of Purchase Rights and Other Corporate Events.

(a)

Purchase Rights.  If at any time the Maker grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Payee will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Payee could have acquired if the Payee had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

(b)

Other Corporate Events.  In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Maker shall make appropriate provision to
ensure that the Payee will thereafter have the right to receive upon conversion
of this Note, at the Payee’s option, (i) in addition to the shares of Common
Stock receivable upon such conversion, such securities or other assets to which
the Payee would have been entitled with





5







--------------------------------------------------------------------------------







respect to such shares of Common Stock had such shares of Common Stock been held
by the Payee upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note), or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Payee would have been entitled to receive had this Note initially
been issued with conversion rights for the form of such consideration (as
opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate.  Provision made pursuant to the preceding
sentence shall be in a form and substance satisfactory to the Payee.  The
provisions of this Paragraph shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

7.

Rights Upon Issuance of Other Securities.

(a)

Adjustment of Conversion Price upon Issuance of Common Stock.  If at any time
after the Issuance Date, the Maker issues or sells, or in accordance with this
Paragraph 7(a) is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Maker, but excluding shares of Common Stock deemed to
have been issued or sold by the Maker in connection with any Excluded Security)
for a consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance, the Conversion Price then in effect shall be reduced to
the New Issuance Price.  For purposes of determining the adjusted Conversion
Price under this Paragraph 7(a), the following shall be applicable:

(i)

Issuance of Options.  If the Maker in any manner grants or sells any Options and
the lowest price per share for which one share of Common Stock is issuable upon
the exercise of any such Option or upon conversion or exchange or exercise of
any Convertible Securities issuable upon exercise of such Option is less than
the Applicable Price, then all of such shares of Common Stock underlying such
Option shall be deemed to be outstanding and to have been issued and sold by the
Maker at the time of the granting or sale of such Option for such price per
share.  For purposes of this Paragraph 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Maker with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.

(ii)

Issuance of Convertible Securities.  If the Maker in any manner issues or sells
any Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon such conversion or exchange or exercise thereof is
less than the Applicable Price, then all shares of Common Stock issuable upon
conversion of such Convertible Securities shall be deemed to be outstanding and
to have been issued and sold by the Maker at the time of the issuance or sale of
such Convertible Securities for such price per share.  For the purposes of this
Paragraph 7(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Maker with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Security and upon the conversion or exchange
or exercise of such Convertible Security.  No further adjustment of the
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Paragraph 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

(iii)

Change in Option Price or Rate of Conversion.  If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
issue, conversion,  exchange or exercise of any Convertible Securities, or the
rate at which any Convertible Securities are convertible into or exchangeable or





6







--------------------------------------------------------------------------------







exercisable for Common Stock changes at any time, the Conversion Price in effect
at the time of such change shall be adjusted to the Conversion Price which would
have been in effect at such time had such Options or Convertible Securities
provided for such changed purchase price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Paragraph 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Issuance Date are changed in
the manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change.  No adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

(iv)

Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Maker, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for such consideration as determined in good faith by the Board
of Directors of the Maker.  If any Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Maker therefor.  If any Common Stock, Options or Convertible Securities
are issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Maker will be the fair value of
such consideration as determined in good faith by the Board of Directors of the
Maker, except where such consideration consists of publicly traded securities,
in which case the amount of consideration received by the Maker will be the
Closing Sale Price of such publicly traded securities on the date of receipt.
 If any Common Stock, Options or Convertible Securities are issued to the owners
of the non-surviving entity in connection with any merger in which the Maker is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or publicly traded securities will be determined jointly by the
Maker and the Payee.  If such parties are unable to reach agreement within 10
days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
Business Days after the tenth day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Maker and the Payee.
 The determination of such appraiser shall be deemed binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Maker.

(v)

Record Date.  If the Maker takes a record of the holders of Common Stock for the
purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities, or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

(b)

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
 If the Maker at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Maker at any time on or after the Issuance Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.

(c)

Other Events.  If any event occurs of the type contemplated by the provisions of
this Paragraph 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Maker’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Payee under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Paragraph 7.





7







--------------------------------------------------------------------------------







8.

Maker’s Right of Redemption.  For as long as no Event of Default has occurred
and is continuing, the Maker at its option shall have the right to redeem and
prepay this Note, in whole or in part, at any time without any penalty.

9.

Security.  This Note is secured to the extent and in the manner set forth in
that certain Security Agreement executed by the Maker and the Payee on even date
herewith (the “Security Agreement”).

10.

Noncircumvention.  The Maker hereby covenants and agrees that the Maker will
not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all reasonable action as may be required to
protect the rights of the Payee of this Note.

11.

Reservation of Authorized Shares.

(a)

Reservation.  The Maker initially shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock equal to 175% of the
Conversion Rate with respect to the Conversion Amount of this Note as of the
Issuance Date.  So long as this Note is outstanding, the Maker shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note, 175% of the number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of this Note; provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved pursuant to the previous sentence
(without regard to any limitations on conversions) (the “Required Reserve
Amount”).  The initial number of shares of Common Stock reserved for conversions
of this Note and each increase in the number of shares so reserved shall be
allocated pro rata among the Payee based on the principal amount of this Note
held by the Payee and any transferee of this Note or increase in the number of
reserved shares, as the case may be (the “Authorized Share Allocation”).  In the
event that the Payee shall sell or otherwise transfer any of this Note, each
transferee shall be allocated a pro rata portion of the Payee’s Authorized Share
Allocation.  Any shares of Common Stock reserved and allocated to any Person
which ceases to hold this Note shall be allocated to the remaining holders of
this Note, pro rata based on the principal amount of this Note then held by such
holders.

(b)

Insufficient Authorized Shares.  If at any time while any of this Note remains
outstanding the Maker does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of this Note at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Maker shall immediately take all action necessary to increase the Maker’s
authorized shares of Common Stock to an amount sufficient to allow the Maker to
reserve the Required Reserve Amount for this Note then outstanding.  Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than 45 days after the occurrence of such Authorized Share Failure, the Maker
shall hold a meeting of its shareholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Maker shall provide each shareholder with a proxy or information statement
and shall use its best efforts to solicit its shareholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the shareholders that they approve such proposal.

12.

Payee’s Redemptions.  The Maker shall deliver the applicable Event of Default
Redemption Price to the Payee within five Business Days after the Maker’s
receipt of the Payee’s Event of Default Redemption Notice.  If the Payee has
submitted a Change of Control Redemption Notice in accordance with Paragraph
5(b), the Maker shall deliver the applicable Change of Control Redemption Price
to the Payee concurrently with the consummation of such Change of Control if
such notice is received prior to the consummation of such Change of Control and
within five Business Days after the Maker’s receipt of such notice otherwise. If
the Payee has submitted a Financing Transaction Redemption Notice, the Maker
shall deliver the applicable Maker Redemption Price within five Business Days
after the Maker’s receipt of such notice.  In the event of a redemption of less
than all of the Conversion Amount of this Note, the Maker shall promptly cause
to be issued and delivered to the Payee a new Note (in accordance with Paragraph
18(d)) representing the outstanding Principal which has not been redeemed.  In
the event that the Maker does not pay the applicable Redemption Price to the
Payee within the time period required, at any time thereafter and until the
Maker pays such unpaid Redemption Price in full, the Payee shall have the
option,





8







--------------------------------------------------------------------------------







in lieu of redemption, to require the Maker to promptly return to the Payee all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price has not
been paid.  Upon the Maker’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Maker shall immediately return this Note, or issue a new Note (in
accordance with Paragraph 18(d)) to the Payee representing the sum of such
Conversion Amount to be redeemed together with accrued and unpaid Interest with
respect to such Conversion Amount and (z) the Conversion Price of this Note or
such new Note shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the applicable Redemption Notice is voided and (B)
the lowest Closing Bid Price during the period beginning on and including the
date on which the applicable Redemption Notice is delivered to the Maker and
ending on and including the date on which the applicable Redemption Notice is
voided.

13.

Restriction on Redemption and Cash Dividends.  Until the Note has been
converted, redeemed or otherwise satisfied in accordance with the terms hereof,
the Maker shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Payee.

14.

Voting Rights.  The Payee shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the Nevada Revised
Statutes, and as expressly provided in this Note.

15.

Covenants of the Maker.

(a)

Senior Rank.  This Note shall be senior to all other Indebtedness of the Maker
and its Subsidiaries.

(b)

Incurrence of Indebtedness.  So long as this Note is outstanding, the Maker
shall not, and the Maker shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note, and (ii) Permitted
Indebtedness.

(c)

Existence of Liens.  So long as this Note is outstanding, the Maker shall not,
and the Maker shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Maker or any of its
Subsidiaries (collectively, the “Liens”) other than Permitted Liens.

(d)

Restricted Payments.  The Maker shall not, and the Maker shall not permit any of
its Subsidiaries to, directly or indirectly, redeem, defease, repurchase, repay
or make any payments in respect of, by the payment of cash or cash equivalents
(in whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Permitted
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

(e)

Sales of Equity Securities.  The Maker will not, directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
equity or Common Stock Equivalents, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of common equity of the Maker, without the prior written
consent of the Payee.

(f)

Internal Accounting and Disclosure Controls.  The Maker and each of its
Subsidiaries shall maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference (the “Internal Accounting Controls”).  To the best of
its knowledge, the Maker maintains disclosure controls and





9







--------------------------------------------------------------------------------







procedures (as such term is defined in Rule 13a-14 under the Exchange Act) that
are reasonably effective in ensuring that information required to be disclosed
by the Maker in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Maker in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Maker’s management, including its principal
executive officer or officers and its principal financial officer or officers,
as appropriate, to allow timely decisions regarding required disclosure.

(g)

Dispositions.  So long as any of the Obligations are outstanding, the Maker
shall not, and the Maker shall not permit any of its Subsidiaries to, convey,
sell, lease or sublease, transfer or otherwise dispose of, whether in one
transaction or a series of related transactions, all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing); provided, however, that the Maker and its
Subsidiaries may (i) sell inventory in the ordinary course of business, (ii)
dispose of obsolete or worn-out equipment in the ordinary course of business,
and (iii) dispose of the non-core assets.

(h)

Additional Collateral Security.  The Maker shall cause each Subsidiary of the
Maker or any such Subsidiary not in existence on the Issuance Date, to execute
and deliver to the Payee promptly and in any event within five Business Days
after the formation, acquisition or change in status thereof (i) a Security
Agreement and (ii) such other agreements, instruments, approvals, legal opinions
or other documents reasonably requested by the Payee in order to create,
perfect, establish the first priority of (subject to Permitted Liens) or
otherwise protect any Lien purported to be covered by any such Security
Agreement or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the this Note
and that all property and assets of such Subsidiary shall become Collateral for
the Obligations.

(i)

No Change in Capital Structure or Corporate Charter.  The Maker shall not make
any change in its the Articles of Incorporation or Bylaws or authorized capital
stock without first obtaining the written consent of the Payee, which may be
withheld in its sole and unfettered discretion.

(j)

Changes in the Board of Directors and Management of the Maker.  The Payee may
require that the Maker shall make changes to the Maker’s Board of Directors and
officers at such time as the Payee may direct in its sole and unfettered
discretion.  To that end, the Maker has delivered to the Payee written
resignations of all current officers and members of the Board of Directors of
the Maker, which resignations state that such persons will resign their
respective positions at such time as the Payee may choose to accept.  During the
term of this Note, if any additional officers and directors of the Maker are
appointed or elected, each such additional officer and director shall execute a
resignation which states that such person will resign his position at such time
as the Payee may choose to accept.  In addition, the current directors of the
Maker have passed a resolution of the Board of Directors of the Maker appointing
to the Board of the Directors of the Maker those persons selected by the Payee,
which persons shall constitute a majority of the Board of Directors of the
Maker, which resolution will take effect immediately before the resignations of
the members of the Board of the Maker as demanded by the Payee.

16.

Vote to Issue, or Change the Terms of the Note.  The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Payee shall be required for any change or amendment to this Note.  In no
event shall any amendment, modification or waiver be made to this Note which
would adversely affect the Payee without the written consent of the Payee.

17.

Transfer.  The Payee acknowledges and agrees that this Note may only be offered,
sold, assigned or transferred by the Payee without the consent of the Maker,
provided that the provisions of this Agreement are complied with in all
respects.

18.

Reissuance of this Note.

(a)

Transfer.  If this Note is to be transferred, the Payee shall surrender this
Note to the Maker, whereupon the Maker will issue, promptly following the
satisfaction of the provisions of this Agreement, and deliver upon the order of
the Payee a new Note (in accordance with Paragraph 18(d)), in the name of the
validly registered assigns or transferee, representing the outstanding Principal
being transferred by the Payee and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Paragraph 18(d))
to the





10







--------------------------------------------------------------------------------







Payee representing the outstanding Principal not being transferred.  The Payee
and any assignee, by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of Paragraph 3(c)(iii) and this Paragraph 18(a),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b)

Lost, Stolen or Mutilated Note.  Upon receipt by the Maker of evidence
reasonably satisfactory to the Maker of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Payee to the Maker in customary form and, in
the case of mutilation, upon surrender and cancellation of this Note, the Maker
shall execute and deliver to the Payee a new Note (in accordance with Paragraph
18(d)) representing the outstanding Principal.

(c)

Note Exchangeable for Different Denominations.  This Note is exchangeable, upon
the surrender hereof by the Payee at the principal office of the Maker, for a
new Note or Notes (in accordance with Paragraph 18(d) and in principal amounts
of at least $25,000) representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Payee at the time of such
surrender.

(d)

Issuance of New Notes.  Whenever the Maker is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Paragraph 18(a) or Paragraph 18(c), the Principal designated by the
Payee which, when added to the Principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest on
the Principal, from the Issuance Date.

19.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note and the Security Agreement at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Payee’s right to pursue actual and
consequential damages for any failure by the Maker to comply with the terms of
this Note.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Payee and shall not, except as expressly provided herein, be
subject to any other obligation of the Maker (or the performance thereof).  The
Maker acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Payee and that the remedy at law for any such breach may
be inadequate.  The Maker therefore agrees that, in the event of any such breach
or threatened breach, the Payee shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

20.

Payment of Collection, Enforcement and Other Costs.  If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Payee otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note,
or (b) there occurs any bankruptcy, reorganization, receivership of the Maker or
other proceedings affecting the Maker’s creditors’ rights and involving a claim
under this Note, then the Maker shall pay the costs incurred by the Payee for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

21.

Construction; Headings.  This Note shall be deemed to be jointly drafted by the
Maker and the Payee and shall not be construed against any person as the drafter
hereof.  The headings of this Note are for convenience of reference and shall
not form part of, or affect the interpretation of, this Note.

22.

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Payee
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.





11







--------------------------------------------------------------------------------







23.

Dispute Resolution.  In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price, the Average Market Price or the
Weighted Average Price or the arithmetic calculation of the Conversion Rate or
any Redemption Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day of receipt of the
Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Payee.  If the Payee and the Maker are
unable to agree upon such determination or calculation within one Business Day
of such disputed determination or arithmetic calculation being submitted to the
Payee, then the Maker shall, within one Business Day submit via facsimile (a)
the disputed determination of the Closing Bid Price, the Closing Sale Price, the
Average Market Price or the Weighted Average Price to an independent, reputable
investment bank selected by the Maker and approved by the Payee (such approval
not to be unreasonably withheld or delayed), or (b) the disputed arithmetic
calculation of the Conversion Rate or any Redemption Price to the Maker’s
independent, outside accountant.  The Maker, at the Maker’s expense, shall cause
the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Maker and the Payee of the results
no later than five Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

24.

Notices; Payments.

(a)

Notices.  All notices, requests and other communications hereunder shall be in
writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand or communicated by electronic transmission, or, if mailed,
three days after deposit in the United States mail, registered or certified,
return receipt requested, with postage prepaid and addressed to the party to
receive same, if to the Maker, addressed to Mr. Douglas B. Thomas at 375 N.
Stephanie Street, Suite 1411, Henderson, Nevada 89014, telephone (702) 990-0884
and email info@rvti.com; and if to the Payee, addressed to Mr. David Craven at
World Trade Center 10, Route De L’aeroport, CH 1215 Geneva 15, and telephone 011
41 22 799 0800; provided, however, that if any party shall have designated a
different address by notice to the other parties given as provided above, then
any subsequent notice shall be addressed to such party at the last address so
designated.

(b)

Payments.  Whenever any payment of cash is to be made by the Maker to any Person
pursuant to this Note, such payment shall be made in lawful money of the United
States of America by a check drawn on the account of the Maker and sent via
overnight courier service to such Person at such address as previously provided
to the Maker in writing; provided that the Payee may elect to receive a payment
of cash via wire transfer of immediately available funds by providing the Maker
with prior written notice setting out such request and the Payee’s wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date.

25.

Cancellation.  After all Principal, accrued Interest and other amounts at any
time owed on this Note has been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Maker for cancellation and shall
not be reissued.

26.

Waiver of Notice.  To the extent permitted by law, the Maker hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

27.

Governing Law; Jurisdiction; Jury Trial.  This Note shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
any conflicts of laws provisions thereof.  Each party hereby irrevocably submits
to the personal jurisdiction of the United States District Court located in
Clark County, Nevada, as well as of the courts of the State of Nevada in
Henderson County, Nevada over any suit, action or proceeding arising out of or
relating to this Agreement.  Each party hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.  THE MAKER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY





12







--------------------------------------------------------------------------------







.

28.

Certain Definitions.  For purposes of this Note, the following terms shall have
the following meanings:

(a)

“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Maker, pursuant to which the Maker’s securities
may be issued to any employee, consultant, officer or director for services
provided to the Maker.

(b)

“Average Market Price” means, for any given date, the lesser of (i) the
arithmetic average of the Weighted Average Price of the Common Stock during the
20 consecutive Trading Day period ending on the third Trading Day immediately
prior to such given date, and (ii) the arithmetic average of the Weighted
Average Price of the Common Stock during the five consecutive Trading Day period
commencing during the 20 th consecutive Trading Day period ending on the third
Trading Day immediately prior to such given date provided, that all such
determinations shall be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction that proportionately
decreases or increases the Common Stock during such periods.

(c)

“Bloomberg” means Bloomberg Financial Markets.

(d)

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

(e)

“Calendar Month” means the period beginning on and including the first of each
calendar month and ending on and including the last day of such calendar month.

(f)

“Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of a majority of the Maker’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Maker.

(g)

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Maker and the Payee.  If the Maker and the Payee are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Paragraph 23.  All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(h)

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(i)

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if





13







--------------------------------------------------------------------------------







the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(j)

“Convertible Securities” means any stock or securities (including Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(k)

“Eligible Market” means, the Principal Market, The New York Stock Exchange,
Inc., the Nasdaq Capital Market, the Nasdaq Global Market or the American Stock
Exchange.

(l)

“Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan up to a maximum of five percent (5%) of
the outstanding Common Stock; (ii) upon conversion of, or in exchange for, this
Note; and (iii) upon conversion of any Options or Convertible Securities which
are outstanding on the day immediately preceding the Issuance Date, provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the Issuance Date.

(m)

“Financing Transaction” means that the Maker or any of its Subsidiaries engages
in a debt, equity or any other financing or series of financing transactions...

(n)

“Fundamental Transaction” means that the Maker shall, directly or indirectly, in
one or more related transactions, (i) consolidate or merge with or into (whether
or not the Maker is the surviving corporation) another Person, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Maker to another Person, or (iii) allow another
Person or Persons to make a purchase, tender or exchange offer that is accepted
by the holders of more than 50% of the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the Person or Persons making or
party to, or associated or affiliated with the Person or Persons making or party
to, such purchase, tender or exchange offer), (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of either the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Voting Stock of the Maker.

(o)

“GAAP” means United States generally accepted accounting principles,
consistently applied.

(p)

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, (viii) all obligations issued, undertaken or
assumed as part of any financing facility with respect to accounts receivables
of the Maker and its Subsidiaries, including, without limitation, any factoring
arrangement of such accounts receivables and (ix) all Contingent Obligations in
respect of





14







--------------------------------------------------------------------------------







indebtedness or obligations of others of the kinds referred to in clauses (i)
through (viii) above.

(q)

“Interest Rate” means 10 percent per annum..

(r)

“Issuance Date” means December 9, 2009.

(s)

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(t)

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(u)

“Payee” mean the holder of this Note representing at least a majority of the
aggregate Principal amount of this Note then outstanding.

(v)

“Permitted Indebtedness” means (A) Indebtedness incurred by the Maker that is
made expressly subordinate in right of payment and priority to the Indebtedness
evidenced by this Note, as reflected in a written agreement acceptable to the
Payee and approved by the Payee in writing (which approval shall not be
unreasonably delayed), and which Indebtedness does not provide at any time for
(1) the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until 91 days after the
Maturity Date or later, and (2) total interest and fees at a rate in excess of
the Interest Rate hereunder, (B) Indebtedness secured by Permitted Liens, (C)
Indebtedness to trade creditors incurred in the ordinary course of business, and
(D) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon the Maker or its Subsidiary, as
the case may be.

(w)

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the Maker’s obligations under this
Note, (v) Liens (A) upon or in any equipment (as defined in the Security
Agreement) acquired or held by the Maker or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition or lease of such equipment, or (B) existing
on such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment, (vi) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clause (v) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vii) leases or subleases and licenses and
sublicenses hereafter granted to others in the ordinary course of the Maker’s
business, not interfering in any material respect with the business of the Maker
and its Subsidiaries taken as a whole, (viii) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods; and (ix) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Paragraph 4(a)(ix).

(x)

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity  and a government or any department or agency thereof.

(y)

“Potential Partner Conditions” means at any time during the period commencing on
the date of the consummation of any material transaction between the Maker and a
Person and ending on the first anniversary of the Issuance Date, there shall be
no disclosure that any executive officer of such Person has (i) exhibited
dishonesty





15







--------------------------------------------------------------------------------







in the performance of his or her duties, which is materially and demonstrably
injurious to the Maker; or (ii) been convicted of (x) a felony under the laws of
the United States or any state thereof or (y) a misdemeanor involving moral
turpitude, in each case, which is materially and demonstrably injurious to the
Maker.

(z)

“Principal Market” means Over-the-Counter Bulletin Board.

(aa)

“Redemption Notices” means, collectively, the Event of Default Redemption
Notices, Change of Control Redemption Notices, the Maker Redemption Notice,
Financing Transaction Redemption Notice, and, each of the foregoing,
individually, a Redemption Notice.

(bb)

“Redemption Prices” means, collectively, the Event of Default Redemption Price,
Change of Control Redemption Price, and the Maker Redemption Amount, the Payee
Optional Redemption Price and the Payee Partial Redemption Price and, each of
the foregoing, individually, a Redemption Price.

(cc)

“SEC” means the United States Securities and Exchange Commission.

(dd)

“Successor Entity” means the Person, which may be the Maker, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

(ee)

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York Time).

(ff)

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(gg)

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York Time (or such other time as the Principal Market publicly
announces is the official close of trading) as reported by Bloomberg through its
“Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York Time (or such other time as such market publicly announces
is the official open of trading), and ending at 4:00 p.m., New York Time (or
such other time as such market publicly announces is the official close of
trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.).  If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Maker and the Payee.  If
the Maker and the Payee are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Paragraph 23.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

29.

Disclosure. Upon receipt or delivery by the Maker of any notice in accordance
with the terms of this Note, unless the Maker has in good faith determined that
the matters relating to such notice do not constitute material, nonpublic
information relating to the Maker or its Subsidiaries, the Maker shall within
one Business Day after any





16







--------------------------------------------------------------------------------







such receipt or delivery publicly disclose such material, nonpublic information
on a Current Report on Form 8-K or otherwise.  In the event that the Maker
believes that a notice contains material, nonpublic information, relating to the
Maker or its Subsidiaries, the Maker shall indicate to the Payee
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Payee shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Maker or its Subsidiaries.

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
Issuance Date set out above.

RIVAL TECHNOLOGIES, INC.










By:   /s/ Douglas B. Thomas

    

Douglas B. Thomas, Chief Executive Officer





17





